Exhibit 10.2

 
EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement") is entered into effective as of December
14, 2010 (the "Effective Date"), by and between Gulf United Energy, Inc., a
Nevada corporation (the "Company"), and Ernest B. Miller IV ("Employee").


WHEREAS, the Company wishes to employ Employee and Employee wishes to be
employed by the Company; and


WHEREAS, the Company and Employee desire to enter into an agreement reflecting
the terms of the employment relationship, including the termination thereof;


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:


1. Employment. The Company hereby employs Employee, and Employee will hereby be
employed by the Company, on the terms and conditions set forth in this
Agreement.


2. Term of Employment. Subject to the provisions for earlier termination
provided in this Agreement, the term of this Agreement shall begin on December
14, 2010 and shall terminate on December 14, 2011 (the “Term”).


3. Employee’s Duties. During the Term, Employee shall serve as Executive Vice
President, Corporate Development and Administration, with such duties and
responsibilities as may from time to time be assigned to him by the board of
directors of the Company (the “Board”), provided that such duties are consistent
with the customary duties of such position. During the Term, Employee shall
agree to devote his business time, skill and attention to the business and
affairs of the Company and to use reasonable best efforts to perform faithfully
and efficiently his duties and responsibilities. Employee shall not, either
directly or indirectly, enter into any business or employment with or for any
person, firm, association or corporation other than the Company during the Term;
provided, however, that Employee shall not be prohibited from (i) engaging in
charitable activities and community affairs, (ii) serving, with the prior
approval of the Company’s Board, on the boards of a reasonable number of
business entities, trade associations and charitable organizations,
(iii) and managing his personal investments and affairs related to another
business or companies (either as a principal, partner, shareholder, or member of
such business), or (iv any other such positions approved by the Board; provided
that such activities do not either individually or in the aggregate materially
interfere with the performance of his duties hereunder. Employee shall at all
times observe and comply with all lawful directions and instructions of the
Board.


4. Compensation.


(a) Base Compensation. For services rendered by Employee under this Agreement,
the Company shall pay to Employee a base salary of $210,000 per annum (“Base
Compensation”). The Base Compensation is payable in accordance with the
Company’s customary payroll practices and subject to customary withholdings,
including share withholdings as described in Section 14(b) hereof. The amount of
Base Compensation shall be reviewed by the Board on an annual basis as of the
close of each fiscal year of the Company and may be increased as the Board may
deem appropriate. In the event the Board (or, if established, the compensation
committee thereof) deems it appropriate to increase Employee’s annual base
salary, said increased amount shall thereafter be the “Base Compensation.”
Employee’s Base Compensation, as increased from time to time, may not thereafter
be decreased unless agreed to by Employee. Nothing contained herein shall
prevent the Board from paying additional compensation to Employee in the form of
bonuses or otherwise during the Term.


 
 

--------------------------------------------------------------------------------

 
5. Bonus.


(a) Signing Bonus.  The Company shall pay the Executive, within thirty (30) days
following the Effective Date, a one-time signing bonus in the amount of $17,500.


(b) Annual Bonus.  With respect to each full fiscal year during the Term, the
Board in its sole discretion may grant the Employee a discretionary bonus.


6. Additional Benefits. In addition to the Base Compensation provided for in
Section 5 herein, Employee shall be entitled to the following:


(a) Expenses. The Company shall, in accordance with any rules and policies that
it may establish from time to time for executive officers, reimburse Employee
for business expenses reasonably incurred in the performance of his duties. It
is understood that Employee is authorized to incur reasonable business expenses
for promoting the business of the Company, including reasonable expenditures for
travel, lodging, meals and client or business associate entertainment. Request
for reimbursement for such expenses must be accompanied by appropriate
documentation, and shall be reimbursed in accordance with the Company’s rules
and policies as in effect from time to time and as set forth in
Section 8(k)(iii) below.


(b) Vacation. Employee shall be entitled to three (3) weeks of vacation per
year, without any loss of compensation or benefits. Employee shall not be
entitled to compensation for, or to carry forward, any unused vacation time.


(c) General Benefits. Employee shall be entitled to participate in the various
employee benefit plans or programs, if any, provided to the officers of the
Company in general, including but not limited to, health, dental, disability and
life insurance plans, subject to the eligibility requirements with respect to
each of such benefit plans or programs, and such other benefits or perquisites
as may be approved by the Board during the Term. Nothing in this paragraph shall
be deemed to prohibit the Company from making any changes in any of the plans,
programs or benefits described in this Section 6, provided the change similarly
affects all executive officers of the Company similarly situated.


7. Confidential Information. Employee, during the Term, will have access to and
become familiar with confidential information, secrets and proprietary
information concerning the business and affairs of the Company, its controlled
subsidiaries and other controlled entities, including client and customer
information, information concerning their products, patent rights and know-how,
and other technical information, business strategies and pricing information,
and other confidential and/or proprietary information (collectively,
“Confidential Information”). Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of Employee’s improper or unauthorized disclosure of such information in
violation of this Agreement. As to such Confidential Information, Employee
agrees as follows:


 
 

--------------------------------------------------------------------------------

 
(a) During the Term or at any time following the termination of this Agreement,
Employee will not, directly or indirectly, without the prior written consent of
the Company (1) disclose or permit the disclosure of any such Confidential
Information, or (2) use, reproduce or distribute, or make or permit any use,
reproduction or distribution of, directly or indirectly, any such Confidential
Information, except for any disclosure, use, reproduction or distribution that
is required in the course of his employment with the Company, its controlled
subsidiaries or other controlled entities.


(b) If, during the Term or at any time following the termination of this
Agreement, Employee is requested or required (by oral question or request for
information or documents, in any legal proceeding, interrogatory, subpoena,
civil investigative demand, or similar process) to disclose any Confidential
Information, Employee agrees to notify the Company immediately in writing of the
request or requirement so that the Company may seek an appropriate protection
order or waive compliance with the provisions of this Section. If, in the
absence of a protective order or the receipt of a waiver under this Agreement,
Employee is, on the advice of counsel, compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt, Employee may
disclose such Confidential Information to the tribunal; provided, however, that
Employee shall use his commercially reasonable best efforts to obtain a court
order or other assurance that confidential treatment will be accorded to such
Confidential Information.


(c) Upon termination of employment of Employee, for whatever reason, Employee
shall surrender to the Company any and all documents, manuals, correspondence,
reports, records and similar items then or thereafter coming into the possession
of Employee which contain any Confidential Information of the Company or its
controlled subsidiaries or other controlled entities.


(d) Employee recognizes and acknowledges that the obligations of Employee
contained in Section 7 of this Agreement are reasonable and necessary to protect
the legitimate business interests of the Company, and that any breach or
violation of any of the provisions of such Section is likely to result in
irreparable injury to the Company for which the Company would have no adequate
remedy at law. Employee agrees that if Employee shall breach or violate
Section 7 of this Agreement, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings at law or in equity, including, but not
limited to, a proceeding seeking injunctive relief, to obtain damages with
respect to such breach or violation, to enforce the specific performance of
Section 7 this Agreement by Employee, or to enjoin Employee from engaging in any
activity in violation of Section 7 of this Agreement. Employee acknowledges that
in the event of any such breach or violation, the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages or posting a bond, and to an equitable accounting of all
earnings, profits, and other benefits arising from any such breach or violation,
which rights shall be cumulative and in addition to any other rights or remedies
to which the Company may be entitled. Employee agrees that in the event of any
such violation, an action may be commenced for preliminary or permanent
injunctive relief and other equitable relief in any federal or state court of
competent jurisdiction sitting in Harris County, Texas, or in any other court of
competent jurisdiction. Employee waives, to the fullest extent permitted by law,
any objection that Employee may now or hereafter have to such jurisdiction or to
the laying of the venue of any such suit, action, or proceeding brought in such
a court and any claim that such suit, action or proceeding has been brought in
an inconvenient forum. Employee agrees that effective service of process may be
made upon Employee under the notice provisions contained in Section 11 of this
Agreement. Employee further agrees that the existence of any claim or cause of
action against the Company, whether predicated upon a breach or violation by the
Company of this Agreement or any other contract or agreement between Employee
and the Company, shall not constitute or be asserted as a defense to the
enforcement by the Company to the provisions of this Section relating to the
Company’s right to injunctive or other equitable relief for Employee’s breach or
violation of Section 7 of this Agreement.


 
 

--------------------------------------------------------------------------------

 
8. Termination. This Agreement may be terminated prior to the end of the Term as
set forth below:


(a) Resignation (other than for Good Reason). Employee may resign, including by
reason of retirement, his position at any time by providing written notice of
resignation to the Company in accordance with Section 11 hereof. In the event of
such resignation, this Agreement shall terminate and Employee shall not be
entitled to further compensation pursuant to this Agreement other than payment
for (i) any unpaid Base Compensation as of Employee’s employment termination
date, and (ii) any unpaid reasonable business expenses incurred prior to
Employee’s employment termination date, subject to the Company’s expense
reimbursement rules and policies as in effect from time to time (the “Accrued
Amounts”). Accrued Amounts, if any, shall be paid to Employee in accordance with
the Company’s customary payroll practices as in effect from time to time, but in
no event later than fifteen (15) days following Employee’s termination of
employment.


(b) Death. If Employee’s employment is terminated due to his death, this
Agreement shall terminate and the Company shall have no obligations to Employee
or his estate, beneficiaries or legal representatives with respect to this
Agreement other than payment of the Accrued Amounts, if any. Accrued Amounts, if
any, shall be paid to Employee in accordance with the Company’s customary
payroll practices as in effect from time to time but in no event later than 15
days following Employee’s termination of employment on account of death.


(c) Termination by Company.


(i) The Company may terminate Employee’s employment for any or no reason upon
providing 30 days written notice in accordance with Section 11 hereof and shall
have no further liability to Employee other than payment of the Accrued Amounts,
if any.  Accrued Amounts, if any, shall be paid to Employee in accordance with
the Company’s customary payroll practices as in effect from time to time but in
no event later than 15 days following Employee’s termination of employment on
account of death.


(d) Disability. If Employee shall have been absent from the full-time
performance of Employee’s duties with the Company for ninety (90) consecutive
calendar days as a result of Employee’s incapacity due to physical or mental
illness, Employee’s employment may be terminated by the Company for “Disability”
and Employee shall not be entitled to further compensation pursuant to this
Agreement, other than for payment of the Accrued Amounts, if any.


 
 

--------------------------------------------------------------------------------

 
9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Employee’s continuing or future participation in any benefit, bonus, incentive,
or other plan or program provided by the Company or any of its affiliated
companies and for which Employee may qualify, nor shall anything herein limit or
otherwise adversely affect such rights as Employee may have under any Awards
with the Company or any of its affiliated companies.


10. Assignability. The obligations of Employee hereunder are personal and may
not be assigned or delegated by him or transferred in any manner whatsoever, nor
are such obligations subject to involuntary alienation, assignment or transfer.
The Company shall have the right to assign this Agreement and to delegate all
rights, duties and obligations hereunder, either in whole or in part, to any
parent, affiliate, successor or subsidiary organization or company of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.


11. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
Company at its principal office address, directed to the attention of the Board
with a copy to the Secretary of the Company, and to Employee at Employee’s
residence address on the records of the Company or to such other address as
either party may have furnished to the other in writing in accordance herewith
except that notice of change of address shall be effective only upon receipt.


12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13. Successors; Binding Agreement.


(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Employee to
compensation from the Company in the same amount and on the same terms as he
would be entitled to hereunder if he terminated his employment for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used herein, the term “Company” shall include any successor to its business
and/or assets as aforesaid which executes and delivers the Agreement provided
for in this Section 13 or which otherwise becomes bound by all terms and
provisions of this Agreement by operation of law.


(b) This Agreement and all rights of Employee hereunder shall inure to the
benefit of and be enforceable by Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Employee should die while any amounts would be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee, or other designee or, if there be no such designee,
to Employee’s estate.


 
 

--------------------------------------------------------------------------------

 
14. Withholding Taxes.


(a) Tax Withholding. The Company shall have the power and the right to deduct or
withhold from any benefits payable under this Agreement an amount sufficient to
satisfy federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld.


(b) Share Withholding. With respect to tax withholding required upon the lapse
of restrictions on the Inducement Stock and the Salary Stock, or upon any other
taxable event arising as a result of any stock awards pursuant to this
Agreement, Employee may elect, to satisfy the withholding requirement, in whole
or in part, by having the Company withhold shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction. All such elections shall be made in
writing, signed by the Employee, and shall be subject to any restrictions or
limitations that the Company, in its discretion, deems appropriate. Any fraction
of a share required to satisfy such obligation shall be disregarded and the
Employee shall instead pay the amount due in cash.


15. No Restraints. As an inducement to the Company to enter into this Agreement,
Employee represents and warrants that he is not a party to any other agreement
or obligation for personal services, and that there exist no impediments or
restraints, contractual or otherwise, on Employee’s powers right or ability to
enter into this Agreement and to perform his duties and obligations hereunder.


16. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer as may be specifically authorized by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or in compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement is an integration of the parties’ agreement; no
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party, except
those which are set forth expressly in this Agreement. THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF TEXAS.


17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


18. Arbitration. Either party may elect that any dispute or controversy arising
under or in connection with this Agreement be settled by arbitration in Houston,
Texas in accordance with the rules of the American Arbitration Association then
in effect. If the parties cannot mutually agree on an arbitrator, then the
arbitration shall be conducted by a three arbitrator panel, with each party
selecting one arbitrator and the two arbitrators so selected selecting a third
arbitrator. The findings of the arbitrator(s) shall be final and binding, and
judgment may be entered thereon in any court having jurisdiction. The findings
of the arbitrator(s) shall not be subject to appeal to any court, except as
otherwise provided by applicable law. The arbitrator(s) may, in his or her (or
their) own discretion, award legal fees and costs to the prevailing party.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 
GULF UNITED ENERGY, INC.




By: _______________________
Name: John B. Connally III
Title: Chief Executive Officer




EMPLOYEE:


__________________________
Ernest B. Miller, IV
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 